Case 8:20-cr-00127-MWF Document 186-2 Filed 04/15/21 Page 1 of 6 Page ID #:2200




 File Number:

 Requesting Official(s):                 SA Tim Hurt

 Request ID and Task ID(s):

 Date Completed:                         4/14/2021

 Linguist(s):

 Reviewer(s):

 Source Language(s):                     Chinese

 Target Language:                        English

 Source File Information
 2 audio files, see translation


                                  VERBATIM TRANSLATION
Case 8:20-cr-00127-MWF Document 186-2 Filed 04/15/21 Page 2 of 6 Page ID #:2201




 [TN: Verbatim translation of 2 jail calls provided by SA Hurt.]
Case 8:20-cr-00127-MWF Document 186-2 Filed 04/15/21 Page 3 of 6 Page ID #:2202


 FileNum~
 Task I D : - - - -
 Paii icipants:
 TC             TANG Changan
 GL             GUAN Lei

 Abbreviations:
         [ ] Exegesis
         [TN:] Translator's Notes
         [PH] Phonetic
         [UI] Unintelligible (heard but
        gai·bled)
         [IA] Inaudible
         [SC] Simultaneous conversation
         [OV] Overlapping voices
         [RC] Recorded messages
         [sic] Stated incoITectly in the
        original
         [-] Stuttering
         [--] Faltered Speech
         [... ] Intentional pause in speech
         [IL] Illegible
        Italics          English



 Audio:                 1 of2
 File Name:            79705112- Feb-18-2021-17-52-49
                                                    -PM- 2137983370
 Duration:             10:25


 [Recorded message stating the call is from GUAN, an inmate at federal prison]

 GL:            Hi, teacher TANG.

 TC:            Hi, GUAN Lei.

 GL:            I want to ask you about the issues recently. I feel the government, at the comi
                today, the judge is working with the government. I feel there is no way to win this
                case.

 TC:            What good does it do you to say such words to me, YANG, oh GUAN?

 GL:            I know. But, therefore I say, the government made an offer that if I plead guilty to
                any of the charges, I could go home right away.

 TC:            YANG can go back now. Did you know?

                                                  1
Case 8:20-cr-00127-MWF Document 186-2 Filed 04/15/21 Page 4 of 6 Page ID #:2203


 File N u m ~
 Task I D : - - - -
 GL:      She is ... it seems she can go back after I sign the consent tomon ow.

 TC:           Mn.

 GL:           Oh, right. The government said I can go home if I plead guilty to whatever
               charges.

 TC:           [OV] When did they say that to you?

 GL:           Uh?

 TC:           When did they say that to you?

 GL:           It has been about one or two weeks. The attorney ... last week maybe, last week.
               Last week he told my attorneys. Said that to my two attorneys.

 TC:           Who proposed this? Was it the judge or the prosecutor who proposed this?

 GL:           The government. The government. It was the U.S. government. The government
               attorney told my attorneys that if I admit to any crime, I could go home right
               away, but this is to smear China. Actually I don't care about th ose accusations
               myself. [OV] [IA]

 TC:           So what does the judge have anything to do with this for judging the case? Who
               did he propose this to?

 GL:           He told my attorneys. He told my attorneys that as long as I admit one, admit to
               any charge, I could go home right away.

 TC:           Was it via the official channel? [OV]

 GL:           [OV] The case will thus be closed. Uh?

 TC:           Was it via the official channel?

 GL:           It is the official channel. It is an agreement. There will be an agreement. In the
               agreement it says [I] randomly admit to any of the crimes. And then he promises
               not to add other charges, and will remove the other two. The case will end at this
               point, and I can thus go home right away.

 [Pause]

 GL:           But for me personally I don't care; but I am afraid it imposes a bad image to the
               countiy in the future, you know?

 [Pause]

                                                  2
Case 8:20-cr-00127-MWF Document 186-2 Filed 04/15/21 Page 5 of 6 Page ID #:2204


 File N u m ~
 Task I D : - - - -
 GL:      Teacher TANG?

 TC:         For this situation I cannot give you specific suggestions to you over the phone.
             You know what you should do.

 GL:         But I myself personally ... I feel the judge and the government are like the sam e
             family. It is ve1y difficult to ...

 TC:         Isn 't it progressing slowly now? Don 't be impatient.

 GL:         I really ... teacher TANG, I have a feeling that m y life is ending, to be honest,
             really. I am not lying to you.

 TC:         I know you have the pressure. It is not easy on you, but for this case now we have
             to endure it. There is no way [to solve it].

 GL:         But the government's offer I feel I can consider it because I personally do not care
             about the random ... I am just wonied this may impose a bad image to China. The
             just want to smear China deliberately. Just want to force a Chinese person to
             plead guilty to smear China.

 TC:         What is your attorneys' suggestion?

 GL:         My attorneys of course w ant to see what I and my family want. Teacher TANG, it
             has been a long time since I saw you. How about visiting me? Pay a visit?

 TC:         Visiting and calling are of the same effect.

 GL:         I know they are of the same effect, but still I w ant a visit which feels somewhat. ..
             it has been a long time since I've seen a person from our own country.

 TC:         I will repo1i it.

 GL:         Yes, yes, yes. I want to tell you that I personally really don't care, but I feel they
             are smearing our country on pmpose. They have really put a lot of pressure on me
             by doing this. N ow they are to1iuring me at their will. This period oftime ...

 TC:         I feel you still should solve your mentality problems. You need to be calm. I
             know you have pressure. It is not easy on you.

 GL:         I am under great pressure, you know.

 TC:         I know, but GUAN I have to emphasize it to you that this thing cannot be rushed.

 GL:         Oh.


                                                3
Case 8:20-cr-00127-MWF Document 186-2 Filed 04/15/21 Page 6 of 6 Page ID #:2205


 FileNum~
 Task I D : - - - -
 TC:      To obtain the best result, you should solve the problem on your side through the
          attorneys' regular channels to fight for your own rights.

 GL:           Oh. What the key [point] is, teacher TANG ...

 TC:           Do not fall in their trap when you are being careless. If you are not calm, things
               will be mined.

 GL:           Oh. I know this, but they... the attorneys and I asked them. This should be real,
               [will] be stipulated in the agreement. If they they deny the agreement, then what I
               have admitted ... are all in this agreement. This agreement will become invalid.

 TC:           I have already told you what I should say, GUAN. You are the person who is in
               control of whether you should plead guilty or not, but the limit of this situation is
               under your control. [OV] Some words on what you should do and what you
               should not do are not what I can tell you on the phone.

 GL:           [OV] I know, right, right.

 TC:           But you need to control the limit yourself.

 GL:           I know, I know, I know. The key is, I heard from the attorneys say, there is
              pressure from Washington on the government attorney...

 TC:           You do not need to call me to tell me this over and over, GUAN. Actually I know
               it is not easy on you, but, sometimes it is not convenient for us to talk this way.

 GL:           Oh, right, right, therefore ... can you visit me?

 TC:           Visiting is the same thing.

 GL:           Oh, it is still better to visit. It has been a long time since the last visit... [OV] Can
               you report it?

 TC:           [OV] You ... I will repo1i it. No problem, but whether I can visit or not is not
               decided by me, OK?

 GL:           OK, OK, OK. I just want to tell this to you. I am really ...

 TC:           OK, I see. OK.

 GL:           I still have a concern, teacher TANG.

 TC:           Uh?



                                                   4
